    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JUSAMUEL RODRIGUEZ                         :    Civil No. 1:17-CV-01011
MCCREARY, et al.,                          :
                                           :
             Plaintiffs,                   :
                                           :
             v.                            :
                                           :    Judge Jennifer P. Wilson
                                           :
THE FEDERAL BUREAU OF                      :
PRISONS, et al.,                           :
                                           :
             Defendants.                   :    Magistrate Judge Susan E. Schwab

                                MEMORANDUM

      Before the court is the report and recommendation of United States

Magistrate Judge Susan E. Schwab recommending that Plaintiffs’ motion for class

certification be denied, as well as the parties’ objections. (Docs. 113, 122, 124.)

For the reasons that follow, the court will adopt Magistrate Judge Schwab’s report

and recommendation in large part but will decline to adopt one section. This case

will be recommitted to Magistrate Judge Schwab for further proceedings.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Neither party objected to the facts or procedural history that were

exhaustively detailed in the report and recommendation. Because the court gives

“reasoned consideration” to these uncontested portions of the report and

recommendation, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)

(quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court will


                                          1
       Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 2 of 10




only restate the factual background and procedural history necessary to provide

context for this opinion.

         Plaintiffs – Jusamuel Rodriguez McCreary, Richard C. Anamanya, and

Joseph R. Coppola – filed their complaint on June 9, 2017, naming as defendants

the Federal Bureau of Prisons, its then-Director, Thomas R. Kane, and the Warden

of United States Penitentiary Lewisburg (“USP Lewisburg”), David J. Ebbert.

(See Doc. 1.) Plaintiffs complain about the treatment of prisoners housed within

the Special Management Unit (“SMU”) at USP Lewisburg who are suffering from

mental illness and serious mental illness. (Id.) Plaintiffs have asserted that

Defendants have violated the United States Constitution’s Eighth Amendment by

acting, or by failing to act, with deliberate indifference to the health and safety of

these prisoners. (Id. at p. 54. 1)

         On June 20, 2018, United States Magistrate Judge Susan E. Schwab

recommended that two motions filed by Defendants – a motion to dismiss (or, in

the alternative, for summary judgment), and a motion for a protective order staying

discovery – be denied. (See Doc. 58.) Following this recommendation (which was

adopted, in large part, by United States District Judge Yvette Kane 2), Magistrate



1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
2
 By verbal order of November 20, 2019, this case was reassigned from Judge Kane to the
undersigned.

                                                 2
    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 3 of 10




Judge Schwab denied Plaintiffs’ pending motion for class certification without

prejudice, set deadlines for Plaintiffs to file another motion for class certification

and for briefing of that motion, and established other case management deadlines.

(See Docs. 84, 85, 107.)

      On August 30, 2019, Plaintiffs filed the current motion for class

certification. (Doc. 98.) That motion was then fully briefed. (See Docs. 99-101,

109, 111.) On January 29, 2020, Magistrate Judge Schwab issued a report and

recommendation concerning the current motion for class certification. (Doc. 113.)

In the report and recommendation, Magistrate Judge Schwab opined that though

Plaintiffs’ individual claims appeared to be moot (because “the named plaintiffs

[were] no longer incarcerated in the SMU at USP Lewisburg,” Id. at 30), an

exception to the mootness doctrine allowed Magistrate Judge Schwab to decide the

current motion for class certification. (See id. at 30–34.) Further, Magistrate

Judge Schwab recommended that the current motion be denied because Plaintiffs

had failed to satisfy the numerosity prerequisite for class certification under

Federal Rule of Civil Procedure 23(a). (Id. at 40–56). Noting that Plaintiffs were

“inconsistent about how they define[d] the class” (Id. at 38), Magistrate Judge

Schwab defined the class as all current and future inmates in the SMU at USP

Lewisburg with a mental illness or serious mental illness. (Id. at 39.) Finally,

Magistrate Judge Schwab ruled that, “[g]iven our conclusion that [Plaintiffs] have


                                           3
    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 4 of 10




failed to meet their burden regarding numerosity, we need not address” other Rule

23(a) prerequisites for class certification. (Id. at 56 n.15.)

      On April 8, 2020, both parties objected to sections of Magistrate Judge

Schwab’s report and recommendation. (Docs. 122, 124.) Both sets of objections

have been fully briefed and are ripe for the court’s review. (See Docs. 123–26,

129–30.)

                                STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of

the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).




                                            4
    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 5 of 10




      De novo review is not required for portions of a report and recommendation

to which no objections have been raised. Univac Dental Co. v. Dentsply Int’l, Inc.,

702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Thomas v. Arn, 474 U.S. 140,

149 (1985)). Instead, the court is only required to “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Id.

(quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition).

                                     DISCUSSION

      A. The Uncontested Portions of the Report and Recommendation Will
         Be Adopted.

      The parties do not object to Magistrate Judge Schwab’s recommendation to

define the class as all current and future inmates in the SMU at USP Lewisburg

who have a mental illness or serious mental illness. Further, the parties do not

object to Magistrate Judge Schwab’s recommendation that the case is not moot for

purposes of ruling on the motion for class certification even though the named

Plaintiffs are no longer incarcerated at USP Lewisburg.

      After giving “reasoned consideration” to the uncontested portions of the

report and recommendation, the court finds that Magistrate Judge Schwab’s

analysis is well-reasoned and fully supported by the record and applicable law.

See City of Long Branch, 866 F.3d at 99 (quoting Henderson, 812 F.2d at 878).

The court will adopt these portions of the report and recommendation in full.



                                           5
     Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 6 of 10




       B. The Court Will Decline to Adopt the Recommendation that
          Plaintiffs’ Motion for Class Certification Be Denied Due to a Lack of
          Numerosity, and Will Recommit This Case to Magistrate Judge
          Schwab for Additional Findings.

       The parties’ dispute regarding the class certification prerequisite of

numerosity presents a conceptual problem for the court. In the parties’ briefs,

which were filed in April, 2020, the parties entangle the arguments about

numerosity and mootness by debating whether this case should be mooted, as a

general matter, due to the announced closure of the SMU at USP Lewisburg. But

the process of closing the SMU at USP Lewisburg was not yet complete in early

2020, and this provided considerable room for debate about the issue of mootness

in this case as it relates to class certification.

       With respect to the prerequisite of numerosity, Plaintiffs argue that “BOP’s

reported closure of the SMU at Lewisburg” is not an adequate basis for the court to

disregard potential future class members in ascertaining numerosity. (Doc. 124, p.

22.) And Defendants argue the opposite: that the planned closure of the SMU at

USP Lewisburg makes it impossible for Plaintiffs to demonstrate numerosity. (See

Doc. 125, p. 12.)

       The court has reviewed the arguments presented and the evidence that was

available at the time that Magistrate Judge Schwab issued her report and

recommendation in January of 2020. Although the court appreciates Magistrate

Judge Schwab’s thorough, reasoned recommendation on the numerosity issue, the
                                              6
    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 7 of 10




court ultimately finds Plaintiffs’ objection to be compelling. In particular, the

court is persuaded by Plaintiffs’ argument concerning the circumstantial showing

of evidence that a plaintiff must make to demonstrate numerosity (Doc. 124, pp.7–

8), and Plaintiffs’ analysis of Third Circuit case law dealing with the specific

numerical threshold—or lack thereof—that a plaintiff must meet to demonstrate

numerosity (Doc. 124, pp. 13–15). Accordingly, the court will decline to adopt

Magistrate Judge Schwab’s recommendation that Plaintiffs’ motion for class

certification be denied due to a lack of numerosity based on the record evidence

available in January of 2020.

      However, the issue of mootness remains in play with respect to whether the

court should certify the proposed class in this case. As Magistrate Judge Schwab

observed, “[i]t is a basic principle of Article III that a justiciable case or

controversy must remain ‘extant at all stages of review, not merely at the time the

complaint is filed.’” United States v. Juvenile Male, 564 U.S. 932, 936 (2011)

(quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997)). Put

another way, a court can review mootness sua sponte at any point during the

pendency of a litigation. See, e.g., Gordon v. E. Goshen Twp., 592 F. Supp. 2d

828, 837 (E.D. Pa. 2009). The court finds it necessary to assess the issue of

mootness based on the current status of the SMU at USP Lewisburg. However,

the most recent information submitted by the parties was in April 2020, and the


                                            7
    Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 8 of 10




court surmises that the facts underlying this issue may have shifted in the ten

intervening months. For example: Has the SMU at USP closed? How has the

COVID-19 global pandemic impacted inmate transfers within the Bureau of

Prisons? The information submitted by counsel on these and on other factual

issues relevant to the mootness analysis in April of 2020 is now stale.

      As the court stated above, in reviewing a report and recommendation, a

district court is permitted to recommit the matter to the magistrate judge with

further instructions. Given what the court has explained above concerning the

length of time between the parties’ briefing and the court’s current review, the

court finds that refreshed consideration of the mootness issue is appropriate.

Therefore, the court will recommit this matter to Magistrate Judge Schwab with an

instruction to, first, permit supplemental submissions from the parties on the

current inmate population and closure status of the SMU at USP Lewisburg, and

second, to further consider the issue of mootness as it relates to the requirements

for class certification under Federal Rules of Civil Procedure 23(a) and 23(b).

      C. The Court Will Deny Defendants’ Objection to Magistrate Judge
         Schwab Not Examining the Other Rule 23(a) Prerequisites.

      The text of Federal Rule of Civil Procedure 23(a) provides that a class may

be certified “only if” all four prerequisites are met. As such, “[i]f the action fails to

meet one or more of the subdivision (a) prerequisites, it may be dismissed under



                                           8
     Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 9 of 10




Rule 23(c)(1).” § 1759 Prerequisites for Bringing a Class Action—In General, 7A

FED. PRAC. & PROC. CIV. § 1759 (3d ed.).

       Defendants have provided no legal authority for their argument that if a

court finds that one of the four Rule 23(a) prerequisites is not satisfied, that court

must go on to then consider the other three prerequisites and make rulings on

whether or not they are satisfied. 3 Defendants simply argue, in a conclusory

fashion, that “it was error to not reach those issues.” (Doc. 123 p. 7.) The court

disagrees. The court notes that to impose a requirement that a court consider all

four 23(a) prerequisites in ruling on a motion for class certification—even after

concluding that one prerequisite is not satisfied—runs counter to Federal Rule of

Civil Procedure 1, which states that the Federal Rules “should be construed,

administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.” As a result, the

court will deny Defendants’ objection to Magistrate Judge Schwab not examining

the other Rule 23(a) prerequisites.




3
  Plaintiffs “agree that the Court should consider all of the Rule 23 class certification
requirements de novo, including numerosity”—but, as with Defendants, Plaintiffs provide no
legal authority to justify such a request. (Doc. 126 p. 4.)

                                              9
   Case 1:17-cv-01011-JPW-SES Document 135 Filed 02/24/21 Page 10 of 10




                                  CONCLUSION

      For the foregoing reasons, Magistrate Judge Schwab’s report and

recommendation will be adopted in part and denied in part, and this case will be

recommitted to Magistrate Judge Schwab. An appropriate order follows.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

      Dated: February 24, 2021




                                        10
